Citation Nr: 1125603	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-28 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for disability to account for sleep deprivation.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active military service from September 1981 to May 1996 and from August 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for disability to account for sleep deprivation.


FINDING OF FACT

The evidence does not show a current disability to account for sleep deprivation.


CONCLUSION OF LAW

The criteria for establishing service connection for disability to account for sleep deprivation have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a May 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA and private treatment records, VA examination reports, and statements from the Veteran.

The Veteran was not provided with a VA examination with respect to this claim.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, there is no competent evidence of a current disability or persistent or recurrent symptoms of a sleep disorder.  Therefore, a VA examination is not required.  Id.

The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that the Veteran's service treatment records from his second period of service are unavailable.  A June 2008 memorandum documents a formal finding of unavailability of his service treatment records and notes that all efforts to obtain such records have been exhausted and that further attempts would be futile.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board also notes that the Veteran reported he did not seek treatment for a sleep disorder in service.

The Veteran's claim for sleep deprivation was received in April 2009.  In subsequent statements in support of his claim, he explained that for a period of four years while stationed at basic training units he worked from 4:30 a.m. to 8:00 p.m. six days a week and could only sleep for about four hours per night.  He stated that he did not seek any treatment for sleep problems during military service because he did not have time; he worked as a unit supply specialist, and the mission was time-critical.  He added that at the time he did not believe he needed to go on sick call and instead just talked about not getting enough sleep with others and compared his hours of sleep with others' habits.  He also described having recurrent dreams five or six times a week about being in the military, but repeatedly denied having nightmares.  He related that he told someone at his first job in 1998 how long he usually sleeps, and that person told him that he suffered from sleep deprivation; another retired military person recommended that he file a claim for service connection.

As noted above, in May 2009 the RO requested from the Veteran treatment records and lay evidence showing that his claimed disability existed from military service to the present time.

Service treatment records from the Veteran's first period of service are silent for complaints, findings, or treatment for sleep deprivation, a disability to account for sleep deprivation, or illness or injuries attributed to sleep deprivation.  In reports of medical history dated in May 1981 (enlistment) and September 1989, the Veteran denied currently or ever having frequent trouble sleeping.

Service personnel records included a March 1995 recommendation from the Veteran's company commander recounting his tireless support of the mission.

In a post-service National Guard report of medical history dated in January 2006, the Veteran again denied frequent trouble sleeping.

Private treatment record from S. S., M.D., dated in July 2006, reveal no complaints or findings regarding sleep problems.  Private treatment records from G. B., M.D., dated from January to March 2008 did not describe sleep problems.

VA treatment records and examination reports dated from November 1998 to October 2009 did not contain complaints of sleeping problems.  

The Board has carefully considered the medical and lay evidence of record, but finds that service connection for disability to account for sleep deprivation is not warranted.  Although the RO requested medical and lay evidence to support his claim, he has not provided evidence showing that he has a current sleep disability.  In this regard, the Court has held that VA's duty to assist the veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2002).  Accordingly, where, as here, there is no competent medical evidence establishing that the Veteran has a current disability to account for sleep deprivation, the disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the first essential criterion for a grant of service connection - evidence of a current disability- has not been met.  

In connection with the claim, the Board has considered the assertions that the Veteran advanced on appeal.  The Board notes that he is competent to describe his sleeping habits in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, he has not described any current disorder related to the sleep deprivation that reportedly occurred in service.  His argument has centered on the in-service sleep deprivation, with no discussion of any current sleep disorder.  Therefore, the Veteran's assertions do not constitute persuasive evidence in support of the claim because he has not provided competent evidence of a current sleep disorder.

For the foregoing reasons, the claim for service connection for disability to account for sleep deprivation must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for disability to account for sleep deprivation is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


